Citation Nr: 0004699	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of amputation of the left leg due to 
osteomyelitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1976 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  


FINDINGS OF FACT

No medical causal relationship or nexus is demonstrated 
between the veteran's residuals of amputation of the left leg 
due to osteomyelitis and any period of VA hospitalization or 
any VA treatment.  


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for residuals of 
amputation of the left leg due to osteomyelitis is not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1999); VAOGCPREC 40-97 (63 Fed. Reg. 13263 (1998)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  It is 
the determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision.  

Background

After receiving the veteran's original claim for compensation 
in February 1992, a May 1992 rating action denied service 
connection for, in part, a left knee disorder.  

In June 1997 the veteran filed a claim for a temporary total 
rating under 38 C.F.R. § 4.30 based on left leg amputation 
during VA hospitalization in June 1997.  Subsequently, there 
is correspondence on file from the veteran and from the RO 
concerning the prior denial of service connection for a left 
knee disorder and what appeared to be an attempt to reopen 
that claim without the submission of new and material 
evidence.  This matter was clarified when the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for residuals of 
amputation of the left leg due to osteomyelitis was received 
on February 18, 1998.  

In written correspondence dated in April 1998, O. D. Kelley, 
a licensed practical nurse with 12 years of experience, 
stated that she had known the veteran since 1993 and he had 
always complained of constant drainage from his left leg 
wound, which always had a foul odor.  She noted that she had 
inquired of the veteran if he had been sent home from the 
hospital with an open and draining wound without any home 
care nurse to help him care for the wound.  In the nurse's 
opinion the veteran should not have been sent home without 
some professional licensed or registered nurse providing home 
care for such a type of wound.  

Myrtle Harris, a registered nurse, noted in a statement 
received in April 1998 that she had seen the veteran's wound 
on his return home and it was draining purulent material for 
5 years, until his amputation in 1997.  She stated that he 
was sent dressings to his house to change his own dressings 
over the years.  She further indicated that she had seen his 
wound on many occasions and smelled it.  The odor was 
terrible and in her opinion he should not have been sent home 
with such a draining wound.  

On VA examination in July 1998, the veteran's claims file was 
present and reviewed by a VA physician, as was part of the 
veteran's medical file.  The veteran reported that in May 
1992 he had been shot in the upper part of the left tibia at 
close range with a 357-magnum handgun with a hollow point 
bullet.  The impact created a tremendous bony defect or loss 
within a very short distance of the tibial component of the 
knee joint, as close as 1/2 inch.  There was debridement of 
most of the medial portion of the tibia and tibial plateau.  
The fracture extended distally into the proximal third of the 
tibia, producing a complete fracture at that level.  The 
veteran was placed in an external fixator with a 4-
compartment fasciotomy being done and the primary fixator 
being adjusted on one occasion.  He was discharged on June 5, 
1992, but returned on June 16, 1992 with a deep wound 
infection and was started on antibiotics.  Infectious Disease 
consultations were obtained and veteran had 5 years of 
multiple admissions for incisions and drainage as well as 
implantation of a Hickman catheter for administration of 
intravenous antibiotics and implantation of Methacrylate 
antibiotic beads within the substance of the wound.  
Amputation was eventually done on June 4, 1997 through the 
left knee joint.  He was fitted with a prosthesis in January 
1998.  

On examination, the examiner noted that the veteran felt that 
he should not have been discharged in June 1992 because he 
felt that he had the osteomyelitic infection at hospital 
discharge.  He felt that he should have been sent home with a 
Home Health aide to help in the numerous daily change of 
wound dressings but stated that during his hospitalization he 
had at times changed his own dressings because the nurses 
were busy with other patients.  Also, he had demonstrated for 
"doctors in training" how he properly changed his wound 
dressings.  The examining physician was unable to find within 
the record the original admission hospital records but 
summaries done at subsequent admissions supplied a great many 
of the critical details.  

The VA examiner further stated that: 

"This gunshot wound at close range with this size 
projectile created a massive defect that even under the 
best of circumstances would have had to be dealt with 
later.  A close range projectile will have bits of 
clothing, fired gun powder particles, and create 
massive destruction and dead tissue from the intense 
heat and impact.  This creases a known contaminated 
wound and the debridement or cleansing of the wound in 
spongy bone such as in the proximal tibia makes 
mechanical cleaning difficult.  It was important that 
they used the external fixator to keep other foreign 
material out of the wound that might have been 
surgically placed.  The patient received antibiotic 
coverage.  The patient had a 4-compartment fasciotomy 
which indicated excellent medical care and decision.  
Certainly between the time of the injury and the time 
of the discharge, the wound would be expected to open, 
draining, and contaminated to produce a positive 
culture.  In this concept, the patient is correct.  The 
wound was infected at the time of discharge, but he was 
not in a state of toxicity or he would not have been 
discharged.  A long period of five years then followed 
before the amputation and during this period of time, 
from the record, all methods to attempt to save this 
extremity were exerted by the medical staff.  I am 
wondering if part of the delay was not on the part of 
the patient because of the consequences of the decision 
to amputate which of course would have had to come from 
him.  On this basis, I would not classify this 
treatment as inadequate."

On the occasion of the January 1999 RO hearing, the veteran 
testified that following a gunshot wound in 1992 he was 
hospitalized on numerous occasions, often to have medication 
administered intravenously for treatment of the wound.  He 
stated that most of the time he was sent home without any 
home health care but was instructed to dress his wound (page 
1 of the transcript of that hearing).  The veteran stated 
that no medical professionals were ever sent to his home to 
take care of him in the way of follow-up care.  He testified 
that his wound did not heal and began to smell bad and fluid 
drained from the wound and, eventually, the VA had to 
amputate his left leg (page 2).  The veteran further 
testified that when he had been discharged from a VA 
hospitalization in 1993 his wound was not completely healed, 
although it was not draining.  He noted that in August 1994 
he sought VA treatment at an emergency room because the 
surrounding tissue became soft and the treating physician, 
who was working from an old chart, stated that the veteran 
did not need to come back in for intravenous antibiotics 
because the physician did not think that they would work but 
the veteran further testified that such treatment had worked 
in the past.  Thus, he had not been admitted for intravenous 
antibiotics at that time and the osteomyelitis became worse 
such that in 1996 he was hospitalized for about 14 days and 
after discharge and returning home he could no longer stand 
the condition.  The veteran felt that if he had been given 
antibiotics intravenously in 1994 the osteomyelitic infection 
would have cleared and his left leg would not have been 
amputated (page 3).  This opinion was based on what he was 
told by two nurses who had treated the veteran (page 4).  
After partially quoting some unspecified literature 
apparently relating to treatment of infections, the veteran 
stated that this quotation "means I, I got my infection at 
the time I was in surgery, and they should have been able to 
clear it up" (page 5).  

Law and Regulations

In pertinent part, 38 U.S.C.A. § 1151 previously provided 
that: 

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment [] and 
not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability..., disability or death 
compensation... shall be awarded in the same manner as 
if such disability, aggravation, or death were 
service-connected.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that it 
did not properly implement 38 U.S.C.A. § 1151 (formerly 
§ 351), in that it contained an additional element of fault.  
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Gardner 
decision was subsequently affirmed by the United States Court 
of Appeals for the Federal Circuit in Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993).  That decision was also appealed, 
and in December 1994, the United States Supreme Court 
affirmed the lower courts' decisions in Brown v. Gardner, 115 
S.Ct. 552 (1994).  

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision and, as revised, 38 
C.F.R. § 3.358 did not have a fault requirement, pursuant to 
the holding in Gardner.  

38 C.F.R. § 3.358(b)(2) states that compensation will not be 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progress of disease for which the medical treatment 
was authorized.  In addition, section (c)(3) states that 
compensation is not payable for the necessary consequences 
of medical or surgical treatment properly administered with 
the consent of the veteran.  "Necessary consequences" is 
defined by regulation as those which are certain to result 
from, or were intended to result from, the medical or 
surgical treatment administered.  

However, 38 U.S.C.A. § 1151, was recently amended by Congress 
to include a fault requirement.  Pub.L. 104-21, Title IV, 
§ 422(a); Sept. 26, 1996, 110 Stat. 2926.  "Congress has 
amended section 1151 to reincorporate the fault requirement 
[and that statutory amendment is] applicable to all claims 
filed on or after October 7, 1997."  Boggs v. West, 11 Vet. 
App. 334, 343 (1998).  (But see VAOGCPREC 40-97 holding that 
the amended statute is applicable to all claims filed on or 
after October 1, 1997).   

As amended, 38 U.S.C.A. § 1151 (West 1991) now provides that 
compensation under chapters 11 and 13 of 38 U.S.C. "shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
the purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and - 

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary [of the VA], either by a Department 
employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate 
cause of the disability or death was ---

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable; or 

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this 
title) as part of an approved rehabilitation program under 
chapter 31 of this title."   

38 U.S.C.A. § 1151 (West 1991).  

38 C.F.R. § 3.358 remains in effect but now applies only to 
claims filed before October 1, 1997. 

As to regulations relating to claims filed after October 
1997, 38 C.F.R. § 3.361 (1998) was enacted in response to, 
and to enable, the revised 38 U.S.C.A. § 1151 (West 1991).  
However, this 'new' 38 C.F.R. § 3.361 was rescinded by a 
final rule which became effective January 8, 1999 because the 
August 24, 1998 publication in the Federal Register of 38 
C.F.R. § 3.361 (and 38 C.F.R. §§ 3.362 and 3.363) had been 
made without notice and comment.  See 64 Fed. Reg.1131-1132 
(January 8, 1999).

Analysis

Here, the veteran had filed a claim for left knee disability 
prior to the 1992 gunshot wound and while there was 
subsequent correspondence prior to October 1997 with 
reference a claim for a temporary total disability rating 
and left knee disability, there was no indication, prior to 
October 1997, that this was a claim for benefits under 38 
U.S.C.A. § 1151.  Rather, it was not made clear that the 
veteran was claiming benefits under 38 U.S.C.A. § 1151 until 
February 1998.  Accordingly, the new statute (which 
reincorporated a fault element) must govern.  

In Boeck v. Brown, 6 Vet. App. 14, 17 (1993) there was no 
holding reaching the "interesting question of whether 38 
U.S.C.A. § 1151 applies in circumstances where a veteran 
enters a VA hospital with a nonservice-connected disease, and 
the claim is made that the negligent failure to diagnosis the 
disease is 'aggravation' of that disease'."  In Boeck, the 
veteran's own lay opinion was inadequate.  A medical opinion 
that he had the disease at the time of VA hospitalization and 
that good medical practice would have revealed the disease, 
were the sine qua non of a well grounded claim, but in Boeck 
there was no well grounded claim.  

Here, the statements of the two nurses are sufficient to well 
ground the claim.  However, these opinions were rendered 
without a review of any medical records or examination of the 
veteran.  The more comprehensive review by a VA physician, 
who has greater medical training and reviewed extensive 
records, is given greater probative value.  In substance, 
that physician indicated that the initial osteomyelitic 
infection stemmed from the initial gunshot wound and not from 
the initial medical treatment given in 1992.  Moreover, that 
physician clearly did not agree with the contention on appeal 
that the veteran should have been provided some type of home 
assistance in changing the wound dressings or being provided 
some additional antibiotic therapy.  Rather, that physician 
concluded that the treatment rendered by VA was not 
inadequate.  There is no probative competent medical evidence 
which outweighs this medical opinion.  

Accordingly, there is no basis for concluding that there was 
fault on the part of VA and, thus, there is no basis for 
allowing the claim.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  In this case, for the 
foregoing reasons and bases, the preponderance of the evidence 
is against the claim and, thus, there is no doubt to be 
resolved in favor of the veteran.  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of amputation of the left leg due to osteomyelitis 
is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

